Title: To Thomas Jefferson from Thomas Barclay, 4 December 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Madrid 4th. Decr. 1786

Having written to you very fully by Col. Franks, who set forward from the Escurial the 16th. of last Month, I shall not at present take up much of your Time. I Now Inclose you a Copy of the Declaration made by Tahar Fennish in addition to the 10th. Article of the Treaty with the Emperor of Morocco. It is in Arabic and signed by Himself. The Necessity of a second Copy of that Declaration Did Not Appear obvious to me, untill I got to Tangier, and within this hour is Now reach’d me. You have Also the Translation annex’d to it. I have Just Received letters from Sale and Tangier, without News. I am made to Expect more from the Emperor shortly.
In an Hour or two I shall be on my way to Alicante, and in the Mean time Conclude with great Sincerity Dear Sir Your Very obed servt.,

Thos Barclay

